                                                                                                         Reset Form
 
 
     1                                    UNITED STATES DISTRICT COURT
 
     2                                   NORTHERN DISTRICT OF CALIFORNIA
 
     3   JANE SMITH                                        )
                                                           )   Case No: 4:18-CV-06336-DMR
                                                                                      HSG
     4                                                     )
                                           Plaintiff(s),   )   APPLICATION FOR
     5                                                     )   ADMISSION OF ATTORNEY
                   v.
                                                           )   PRO HAC VICE
     6   UNITED HEALTHCARE INS. CO.                        )   (CIVIL LOCAL RULE 11-3)
                                                           )
     7                                                     )
                                           Defendant(s).
                                                           )
     8
              I,          Jared L. Facher              , an active member in good standing of the bar of
     9           New York               , hereby respectfully apply for admission to practice pro hac vice in the
    10    Northern District of California representing: United Healthcare Insurance Co.             in the
          above-entitled action. My local co-counsel in this case is          Jennifer Romano              _, an
    11    attorney who is a member of the bar of this Court in good standing and who maintains an office
    12    within the State of California.
           MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
    13
          Crowell & Moring LLP, 590 Madison Avenue,             Crowell & Moring LLP, 515 South Flower
    14    20th Floor, New York, NY 10022                        Street, 40th Floor, Los Angeles, CA 90071
           MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
    15    (212) 223-4000                                        (213) 622-4750
           MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    16    JFacher@crowell.com                                   jromano@crowell.com
             I am an active member in good standing of a United States Court or of the highest court of
    17    another State or the District of Columbia, as indicated above; my bar number is:   4334215 .
    18        A true and correct copy of a certificate of good standing or equivalent official document from said
          bar is attached to this application.
    19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
          Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
    20
             I declare under penalty of perjury that the foregoing is true and correct.
    21
          Dated: 11/19/18                                                            Jared L. Facher
    22                                                                                 APPLICANT
                                    
    23                              
                                         ORDER GRANTING APPLICATION
    24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
    25        IT IS HEREBY ORDERED THAT the application of                     Jared L. Facher       is granted,
         subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
    26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
    27   designated in the application will constitute notice to the party.
 

         Dated: November 20, 2018
    28
                                                                 UNITED STATES DISTRICT JUDGE
 
         PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
